Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anica Ashbourne appeals the district court’s order granting Defendants’ motion to transfer her consolidated actions to the United States District Court for the District of Columbia, dismissing her Equal Pay Act claim for lack of subject matter jurisdiction, and denying her motion to proceed pseudonymously. Limiting our review to the issues raised in the informal brief, see 4th Cir. R. 34(b), we affirm the district court’s order. Ashbourne v. Geithner, No. 8:11-cv-02818-RWT; 8:11-cv-03199-RWT; 8:11-cv-03456-RWT, 2012 WL 2874012 (D.Md. July 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.